Citation Nr: 1413630	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO. 08-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to January 10, 2013, and in excess of 20 percent from January 10, 2013 forward for a service-connected lumbar spine disability, to include lumbar degenerative disc disease (DDD).

2. Entitlement to an initial rating in excess of 10 percent prior to January 10, 2013, and in excess of 30 percent from January 10, 2013 forward for a service-connected cervical spine disability, to include cervical degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence of unemployability at any point during the appeals process, and therefore the Board finds that the issue of TDIU has not been raised by the record.

The Board notes that the Veteran submitted new evidence in April 2013 following the issuance of the last supplemental statement of the case. In March 2013, the Veteran's representative submitted a request for expedited processing, which included a waiver of agency of original jurisdiction (AOJ) review of any evidence submitted after that date, and therefore a remand for AOJ review is not necessary.

The Board remanded the issues on appeal for additional development in May 2012. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

When VA becomes aware of the existence of relevant records before deciding a claim, VA must notify the claimant of the records and request that the claimant provide a release for the record. 38 C.F.R. § 3.159(e)(2). If no release is provided, VA must request that the claimant obtain the records and provide them to VA. Id. In this case, a March 2010 VA treatment record indicates that the Veteran was receiving treatment from a private medical professional for his spine in March 2010. In addition, a September 2008 VA treatment record noted that the Veteran was to see Dr. Parker, who had conducted his surgery, the following month. However, no medical records from these time periods have been associated with the claims file. As these records are relevant to the Veteran's claim, the Board finds it must remand the claim so that the Veteran can be requested to either authorize the records for release for provide them to VA himself. 

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In an April 2013 statement, the Veteran indicated that his January 2013 VA examination was inadequate with respect to his lumbar spine because his range of motion testing was done while he was wearing his lumbar back brace. The Veteran contends that as a result his thoracolumbar range of motion was better than it would be normally without the assistance of the back brace. The January 2013 examination does indicate that the Veteran uses a back brace, but does not indicate whether or not it was worn when the range of motion measurements were taken. As such, the Board finds it is necessary to remand the claim for another VA examination to ensure that the measurements of the Veteran's thoracolumbar range of motion are accurate.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he either authorize for release or personally submit medical records from the Spine Center/Dr. Parker from August 2006 forward. Appropriate efforts must be made to obtain any records so identified and authorized for release.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  Obtain VA treatment records pertaining to the Veteran that date from March 2010.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current level of severity of his service connected lumbar spine disability, to include both orthopedic and any associated neurological manifestations. The claims file should be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. All testing deemed necessary must be conducted and results reported in detail.

The Veteran should not wear any assistive devices, to include his prescribed lumbar spine brace, while range of motion testing is being conducted, and the examiner should note that no devices were worn during testing in the examination report.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


